IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00304-CR

JACOB ANDREW BOHANNON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 11-03281-CRF-85


                         MEMORANDUM OPINION


      Appellant Jacob Andrew Bohannon has filed a motion to dismiss this appeal. See

TEX. R. APP. P. 42.2(a). We have not issued a decision in this appeal, and Bohannon

personally signed the motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 19, 2015
Do not publish
[CR25]




Bohannon v. State                            Page 2